Name: Commission Regulation (EC) No 1724/2003 of 29 September 2003 amending for the 23rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  international trade;  international affairs;  politics and public safety;  air and space transport;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1724Commission Regulation (EC) No 1724/2003 of 29 September 2003 amending for the 23rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 247 , 30/09/2003 P. 0018 - 0019Commission Regulation (EC) No 1724/2003of 29 September 2003amending for the 23rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1607/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 23 September 2003, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 229, 13.9.2003, p. 19.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:The following entries shall be added under the heading "Natural persons":1. Shadi Mohamed Mustafa ABDALLA, rue de Pavie 42, 1000 Brussels, Belgium (alias (a) Emad Abdelhadie, born 27 September 1976 in Alhamza; (b) Shadi Mohammed Mustafa Abdalla, born 27 September 1976 in Irbid; (c) Shadi Abdallha, born 27 September 1976 in Irbid, Jordan; (d) Shadi Abdallah, born 27 September 1976 in Irbid; (e) Emad Abdekhadie, born 27 September 1976 in Athamse; (f) Zidan Emad Abdelhadie, born 27 September 1976 in Alhamza; (g) (Used in Belgium) Shadi Mohammed Mostafa Hasan, born 27 September 1976 in Beje, Iraq; (h) Zidan; (i) Zaidan; (j) Al Hut (English: the shark); (k) Emad Al Sitawi). Date of birth: 27 September 1976. Place of birth: Irbid, Jordan. Nationality: Jordanian of Palestinian origin. Passport No: (a) Jordanian passport No D 862 663, issued in Irgid, Jordan, on 10 August 1993; (b) Jordanian passport No H 641 183, issued in Irgid, Jordan, on 17 April 2002; (c) German International travel document No 0770479, issued in Dortmund, Germany on 16 February 1998. Other information: (a) Name of father: Mohamed Abdalla; (b) Name of mother: Jawaher Abdalla, nÃ ©e Almadaneie; (c) Currently in detention awaiting trial.2. Mohamed ABU DHESS (alias (a) Yaser Hassan, born 1 February 1966 in Hasmija; (b) Abu Ali Abu Mohamed Dhees, born 1 February 1966 in Hasmija; (c) Mohamed Abu Dhess, born 1 February 1966 in Hashmija, Iraq). Date of birth: 22 February 1964. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8 April 2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) Distinguishing features: stiffening/deformation of the left index finger; (d) Currently in detention awaiting trial.3. Aschraf AL-DAGMA (alias (a) Aschraf Al-Dagma, born 28 April 1969 in Kannyouiz, Palestinian Territories; (b) Aschraf Al Dagma, born 28 April 1969 in the Gaza Strip, Palestinian Territories; (c) Aschraf Al Dagma, born 28 April 1969 in Palestinian Territories; (d) Aschraf Al Dagma, born 28 April 1969 in Abasan, Gaza Strip). Date of birth: 28 April 1969. Place of birth: Absan, Gaza Strip, Palestinian Territories. Nationality: Unresolved/Palestinian origin Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30 April 2000. Other information: Currently in detention awaiting trial.4. Ahmad Fadil Nazal AL-KHALAYLEH (alias (a) Abu Musab Al-Zarqawi; (b) Muhannad; (c) Al-Muhajer; (d) Garib). Date of birth: 30 October 1966. Place of birth: Al-Zarqaa, Jordan.5. Djamel MOUSTFA (alias (a) Ali Barkani, born 22 August 1973 in Morocco; (b) Kalad Belkasam, born 31 December 1979; (c) Mostafa Djamel, born 31 December 1979 in Maskara, Algeria; (d) Mostefa Djamel, born 26 September 1973 in Mahdia, Algeria; (e) Mustafa Djamel, born 31 December 1979 in Mascara, Algeria; (f) Balkasam Kalad, born 26 August 1973 in Algiers, Algeria; (g) Bekasam Kalad, born 26 August 1973 in Algiers, Algeria; (h) Belkasam Kalad, born 26 August 1973 in Algiers, Algeria; (i) Damel Mostafa, born 31 December 1979 in Algiers, Algeria; (j) Djamal Mostafa, born 31 December 1979 in Maskara, Algeria; (k) Djamal Mostafa, born 10 June 1982; (l) Djamel Mostafa, born 31 December 1979 in Maskara, Algeria; (m) Djamel Mostafa, born 31 December 1979 in Algiers, Algeria; (n) Fjamel Moustfa, born 28 September 1973 in Tiaret, Algeria; (o) Djamel Mustafa, born 31 December 1979; (p) Djamel Mustafa, born 31 December 1979 in Mascara, Algeria; (q) Mustafa). Date of birth: 28 September 1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Passport No: (a) Counterfeit Danish driving licence No 20645897, made out to Ali Barkani, 22 August 1973 in Morocco; (b) Algerian birth certificate, issued for Djamel Mostefa, born on 25 September 1973 in Mehdia, Tiaret province, Algeria. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Currently in detention awaiting trial.6. Ismail Abdallah Sbaitan SHALABI (alias (a) Ismain Shalabe, (b) Ismail Abdallah Sbaitan Shalabi). Date of birth: 30 April 1973. Place of birth: Beckum, Germany. Nationality: Jordanian of Palestinian origin. Passport No: (a) Passport of the Hashemite Kingdom of Jordan No: E778675, issued in Rusaifah on 23 June 1996, valid until 23 June 2001; (b) Passport of the Hashemite Kingdom of Jordan No: H401056, JOR 9731050433, issued on 11 April 2001, valid until 10 April 2006. Remark: Other information: (a) Name of father: Abdullah Shalabi; (b) Name of mother: Ammnih Shalabi; (c) Currently in detention awaiting trial.